Citation Nr: 0925046	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-40 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from March 1959 to September 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that, 
in pertinent part, denied an increase in a 10 percent rating 
for a right knee disability.  In May 2007, the Board remanded 
this issue for further development.  


FINDING OF FACT

The Veteran's right knee disability (residuals of an injury 
with degenerative joint disease) is manifested by arthritis 
with some limitation of motion (active motion was from 8 to 
82 degrees with passive motion from 0 to 92 degrees on last 
examination), and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in November 2003, January 2004, December 2004, 
and June 2007 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating for a right 
knee disability, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The June 2007 letter 
(noted above) also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in May 2009.  
	
Additionally, the Board notes that in a June 2009 informal 
hearing presentation, the Veteran's representative 
specifically discussed and listed the criteria for increased 
ratings for his service-connected right knee disability.  
Therefore, a remand for additional notification regarding 
criteria with which the Veteran and his representative are 
already quite familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and a lay 
statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; VA examination reports; and a lay 
statement.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Private and VA treatment records dated from August 2003 to 
February 2004 show treatment for disorders including the 
Veteran's right knee disability.  

A March 2004 VA orthopedic examination report noted that the 
Veteran reported that he had a right knee injury in 1959.  He 
indicated that he suffered an avulsion fracture of the top of 
the tibia and that he underwent a surgical repair with a 
screw placement.  He stated that after rehabilitation, he was 
able to walk again, but that he continued to experience pain 
over the right knee.  The Veteran related that he especially 
had pain in the medial aspect of the right knee with walking.  
It was noted that an X-ray at a VA facility in January 1999 
reported that there was a degenerative change and a screw at 
the anterior upper tibia with the position of the patella 
indicating a slack patellar tendon.  

The Veteran reported that he currently experienced pain daily 
and that the pain was aggravated by walking or carrying some 
objects, even just light objects.  He stated that walking 
upstairs or downstairs also aggravated the right knee pain.  
He noted that the aggravated pain was helped by Ibuprofen and 
rest and that he was able to continue with his daily 
activities.  The Veteran reported that he also experienced 
some morning stiffness of the right knee.  He indicated that 
he did not have giving way or a locking sensation.  It was 
noted that he used a crutch or a walking cane when he would 
go outside.  The Veteran stated that he did not have 
recurrent dislocation or subluxation.  It was reported that 
the Veteran also did not have any inflammatory arthritis.  
The Veteran indicated that he retired in 1993 because of his 
right knee and left ankle conditions.  He stated that he was 
a supervisor at the post office, but that he retired because 
he could not perform the job well.  He related that he was 
required to walk long hours in order to supervise.  The 
Veteran reported that, currently, he stayed home most of the 
time and that he watched television and walked around the 
house occasionally.  He reported that he had no difficulty in 
his activities of daily living.  He stated, however, that he 
was unable to walk for longer than thirty minutes and that he 
was unable to jog.  The Veteran indicated that he was able to 
go fishing.  

The examiner reported that the Veteran was well developed and 
mildly obese.  The examiner stated that the Veteran walked 
into the examining room with a small limp favoring his right 
leg.  The examiner reported that, on standing, the Veteran's 
posture was normal.  It was noted that the Veteran did not 
use a walking cane in the examining room and that he stated 
that it was in his car.  As to range of motion of the 
Veteran's right knee, active and passive, the examiner 
indicated that extension was 0 degrees, in the normal range, 
with no pain.  The examiner stated that flexion was from 0 to 
130 degrees, active, and from 0 to 140 degrees, passive, and 
that the Veteran had pain after 130 degrees.  The examiner 
reported that examination of the right knee revealed 
tenderness at the medial aspect and that crepitation on 
motion was noted.  The examiner indicated that there was no 
erythematous change, no effusion, and no muscle atrophy.  It 
was noted that the Veteran had a healed surgical scar that 
measured 0.2 cm by 5.5 cm.  The examiner stated that the scar 
was smooth and that there was no depression, contraction, 
keloid formation, or pain to the touch.  The examiner 
remarked that the Veteran's scar was superficial and stable 
with no adherence to underlying skin or loss of skin 
covering.  It was noted that the color of the scar was very 
close to the neighboring skin.  The examiner indicated that 
the Veteran had no prosthesis.  The diagnosis was status post 
right knee injury with an avulsion fracture of the right 
upper tibia, status post surgical repair with screw 
placement, with residuals of degenerative changes of the 
right knee joint and limitation of motion.  

VA treatment records dated from May 2004 to April 2007 refer 
to continuing treatment.  

The most recent April 2009 VA orthopedic examination report 
noted that the Veteran reported that he had chronic pain in 
his right knee and that it would give way.  He indicated that 
the pain was constant and severe and described the pain as 
achy, sharp, and burning.  The Veteran stated that he would 
have flare-ups three to four times a week that would last for 
hours and were severe.  It was noted that there was a 50 
percent loss of motion with the flare-ups.  The Veteran 
indicated that his right knee disability had become 
progressively worse.  He reported that he had activity 
limitation and that he used a brace, ace bandage, ice and 
heat that provided fair improvement.  The Veteran related 
that he had giving way of the right knee, but no deformity or 
instability.  He stated that he had pain, stiffness, and 
weakness.  It was noted that there were no episodes of 
dislocation or subluxation and no locking episodes.  The 
Veteran reported that he had effusion and that redness, 
swelling, and heat would occur all the time.  The Veteran 
indicated that he used a cane occasionally.  

The examiner reported that the Veteran did not have 
inflammatory arthritis.  It was noted that the Veteran had 
functional limitation on standing after one minute and that 
he had functional limitation on walking after a few yards.  
The examiner indicated that the Veteran's gait was antalgic 
and that a weight-bearing joint was affected.  The examiner 
noted that the Veteran had evidence of abnormal weight 
bearing with lateral heel wear and lateral forefoot wear as 
well as a callous on the lateral aspect of the foot.  The 
examiner indicated that there was no deformity, bony 
enlargement, or tenderness of the Veteran's right knee joint.  
The examiner stated that there were no bumps consistent with 
Osgood-Schlatter's disease and that there was crepitation of 
the Veteran's right knee joint.  The examiner reported that 
there were no clicks or snaps, grinding, or instability of 
the right knee joint.  The examiner indicated that there was 
no patellar abnormality, but that there was a meniscus 
abnormality.  It was noted that there were no other tendon or 
bursa, or knee, abnormalities.  The examiner remarked that 
although medial lateral laxity was noted to be mild, there 
was no instability.  The examiner reported that the 
McMurray's and Lachman's tests were both negative.  The 
examiner stated that the Veteran had a 13 cm by 0.2 cm, very 
faint, well healed scar.  It was noted that the scar was 
minimal in appearance and had no breakdown, tenderness, or 
loss of soft tissue.  The examiner indicated that the 
Veteran's scar did not restrict function/motion and that it 
had literally no impact other than that it was there post 
surgery.  

As to range of motion of the Veteran's right knee, the 
examiner indicated that active flexion was from 8 to 82 
degrees and that pain began at 52 degrees and ended at 82 
degrees.  The examiner stated that passive motion was from 0 
to 92 degrees.  The examiner reported that flexion decreased 
from 82 to 70 degrees with repetitive use.  It was noted that 
pain (severe pain) was the primary cause of the loss of 
motion with effusion being secondary.  The examiner indicated 
that active extension of the Veteran's right knee was 8 
degrees with passive motion to 0 degrees.  The examiner 
reported that pain began at 20 degrees and that the pain 
ended at 8 degrees.  The examiner stated that loss of motion 
was from 8 degrees active extension to a 20 degree lag from 
full extension or otherwise, -20 degrees, on repetitive use.  
The examiner stated that the primary cause of the loss of 
motion was pain (severe pain), with effusion being secondary.  

The examiner reported that there was no loss of a bone or 
part of a bone, no inflammatory arthritis, and no joint 
ankylosis.  It was noted that there was no indication of 
unequal leg length.  An X-ray report, as to the Veteran's 
right knee, related an impression of no evidence of hardware 
failure or loosening and mild degenerative changes in the 
patellofemoral compartment.  The diagnosis was right knee 
osteofibrosis, status post tendon repair, with degenerative 
changes noted in all compartments without actual 
osteoarthritis, and with restricted range of motion and an 
antalgic gait.  The examiner noted that the Veteran was not 
employed due to retirement due to years of service at age 52.  
The examiner stated that the Veteran's right knee disability 
had no effect on his occupational activities.  The examiner 
reported that the effect on the Veteran's daily activities 
ranged from none to severe.  The examiner commented that the 
Veteran would not tolerate any prolonged standing, walking, 
or weight bearing activity, and that he could perform no 
significant lifting or carrying, or kneeling.  It was noted 
that bending, inclines, and declines, would need to be 
avoided and that pushing and pulling would have to be light 
and infrequent.  The examiner reported that on some days the 
Veteran would need a cane to ambulate and that he could not 
perform frequent stair climbing or ladder climbing.  

The medical evidence of record shows that the Veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent April 2009 VA orthopedic 
examination, the March 2004 VA orthopedic examination report, 
and pursuant to all recent treatment records, would be rated 
0 percent if strictly rated under the limitation of motion 
Diagnostic Codes 5260 and 5261, although the presence of 
arthritis with some limitation of motion warrants a 10 
percent rating under arthritis Diagnostic Codes 5003 and 
5010.  The Board observes that the examiner at the April 2009 
VA orthopedic examination report indicated, as to range of 
motion of the Veteran's right knee, that active flexion was 
from 8 to 82 degrees and that pain began at 52 degrees and 
ended at 82 degrees.  The examiner stated that passive motion 
was from 0 to 92 degrees.  The examiner reported that flexion 
decreased from 82 to 70 degrees with repetitive use.  The 
examiner also stated that active extension of the Veteran's 
right knee was 8 degrees with passive motion to 0 degrees.  
The examiner reported that pain began at 20 degrees and that 
the pain ended at 8 degrees.  The examiner stated that loss 
of motion was from 8 degrees active extension to a 20 degree 
lag from full extension or otherwise, -20 degrees, on 
repetitive use.  The examiner stated that the primary cause 
of the loss of motion was pain (severe pain), with effusion 
being secondary.  Additionally, the examiner at the March 
2004 VA orthopedic examination reported that extension was 0 
degrees and in the normal range and that flexion was 0 to 130 
degrees, active, and from 0 to 140 degrees, passive, with the 
Veteran having pain after 130 degrees.  Therefore, even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence demonstrating that right knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most 
recent April 2009 VA orthopedic examination report showed 
active extension to 8 degrees with passive motion to 0 
degrees.  The March 2004 VA orthopedic examination report, as 
well as recent treatment reports, fail to show other than 
full right knee extension.  Although the April 2009 VA 
orthopedic examination report showed extension limited to 8 
degrees on active motion, extension limited to 10 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Additionally, flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is clearly not shown.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent 
April 2009 VA orthopedic examination report and the March 
2004 VA orthopedic examination report, as well as the recent 
treatment reports, all fail to show any objective evidence of 
instability of the Veteran's right knee.  Thus, a compensable 
percent rating for right knee instability under Diagnostic 
Code 5257 is not in order.  38 C.F.R. § 4.31.  The Board 
finds that in addition to the 10 percent rating assigned for 
right knee arthritis with limitation of motion, there may be 
no separate compensable rating based on right knee 
instability.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's right knee disability, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for a right knee disability is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


